Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 19, 2022

The Court of Appeals hereby passes the following order:

A22A0862. TEYON STOVER v. THE STATE.

         In 2006, a jury found Teyon Stover guilty of rape, two counts of kidnapping,
three counts of child molestation, and aggravated assault. This Court affirmed his
conviction on appeal. Stover v. State, 293 Ga. App. 210 (666 SE2d 602) (2008). In
2019, the trial court granted Stover’s motion to vacate a void sentence and
resentenced him to a total term of imprisonment of 40 years. Stover filed a notice of
appeal from his amended sentence, but we dismissed the appeal for lack of
jurisdiction because the notice of appeal was untimely. See Case No. A20A0014
(August 16, 2019). In 2020, Stover filed a motion for out-of-time appeal in the trial
court, alleging that trial counsel’s ineffective assistance frustrated his right to appeal.
The trial court granted the motion for out-of-time appeal on December 10, 2021, and
Stover filed a notice of appeal on January 7, 2022. The State has filed a “motion to
dismiss,” contending that in light of a recent change in Georgia law, the trial court’s
order granting the out-of-time appeal must be vacated and the case remanded. We
agree.
         Until recently, Georgia law recognized an out-of-time appeal as the judicially-
created remedy for “a criminal defendant [who] demonstrates that his appeal of right
has been frustrated by a violation of constitutional magnitude[.]” Collier v. State, 307
Ga. 363, 371 (2) (834 SE2d 769) (2019). However, the Supreme Court of Georgia has
since held:


         [T]here was and is no legal authority for motions for out-of-time appeal
         in trial courts and . . . the out-of-time appeal procedure allowed in King
      [v. State, 233 Ga. 630 (212 SE2d 807) (1975)] and Furgerson [v. State,
      234 Ga. 594, 595 (216 SE2d 845) (1975)], approved in Rowland [v.
      State, 264 Ga. 872, 874-875 (452 SE2d 756) (1995)], and followed in
      other cases, is not a legally cognizable vehicle for a convicted defendant
      to seek relief from alleged constitutional violations. Our holding applies
      to this case and to all cases that are currently on direct review or
      otherwise not yet final.


Cook v. State, ___ Ga. ___ (slip op. at 82) (___ SE2d ___) (Case No. S21A1270,
decided March 15, 2022).
      In light of Cook, Stover had no right to file a motion for out-of-time appeal in
the trial court. See Rutledge v. State, ___ Ga. ___, ___ (slip op. at 4) (___ SE2d ___)
(Case No. S21A1036, decided March 15, 2022). Rather than granting Stover’s
motion, the trial court should have dismissed it. See id. Accordingly, the State’s
motion is GRANTED, and we VACATE the trial court’s order granting the motion
for out-of-time appeal and REMAND for entry of the appropriate dismissal order. See
id. See also Brooks v. State, 301 Ga. 748, 752 (2) (804 SE2d 1) (2017) (“Because the
trial court decided the merits of a motion it lacked jurisdiction to decide, we vacate
the trial court’s order and remand with instructions to dismiss.”).



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/19/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.